DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The amendment filed 7/21/22 is entered.  Claims 1-35 are cancelled and new claims 36-70 are pending and under examination.  
Numerous new claims filed 7/21/22 improperly included annotated amendments indicated by strikethrough.  New claims should not include any amendments.  However, for the sake of advancing prosecution, Examiner has treated the claim language indicated by strikethrough as not part of the currently pending claim.  Examiner encourages Applicant to reach out if Applicant has further question or concerns regarding a proper amendment.
Drawing Objections
The drawings are objected to because Figures 14-17 and 19-25 include blurry and/or pixelated graphics and text, rendering the subject matter of each drawing illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Generic placeholder “monitoring device” coupled with functional language of: is configured to synchronize the plurality of sensors to generate a synchronized output data from the plurality of data points captured by the plurality of sensors in claim 36, and configured to filter noise signals from the synchronized output data received from the plurality of sensors and  configured to detect data points and processes the output signals to derive a pattern in claim 38, and configured to detect the plurality of data points from a plurality of actions and poses comprised in a physical motion of a player in claim 58;
Generic placeholder “analytics module” coupled with functional language of: is configured to analyze output signals from the noise filtering and signal processing module based on preset rules and pre-determined techniques to compare an action and a performance of the player with a reference template of practices or ways of performing the physical motion, or an action or pose to provide a feedback to the player for improving the performance of the player in claim 36 and 58, and configured to analyze the synchronized output data from the monitoring device in a plurality of end-point computing devices based on preset parameters in claim 42, and configured to provide a comparison of an action of the player with the reference action and configured to provide a guidance on necessary changes and/or improvements needed to reach to a level of the reference action in claim 43, and configured to combine an analysis of each shot to derive an analysis report for each delivery, shot, game, session, and player and  configured to combine a plurality of game patterns of the player to derive optimum factors or parameters for the player in claim 44 and 63, and configured to run on the plurality of end-point computing devices based on preset parameters in claim 62;
Generic placeholder “database” coupled with functional language of: is configured to store analysis data for future reference, retrieval data, meta-data, and information related to a plurality of physical motions of a plurality of players in claim 36 and 58;
Generic placeholder “artificial intelligence module” coupled with functional language of: is configured to process the stored data to provide a predictive analytics on any one of the physical motion, the action and the pose of the player at a plurality of levels in claim 36 and 58, and configured to automatically identify type of the shot in claim 48, and configured to generate an automated audio and text commentary of the physical motion, the action poses that are captured in claim 49 and 65, and  configured to learn from the stored previous data or past data of historical data of the player to provide the predictive analytics at a plurality of levels and configured to predict the common mistakes or errors made by the player based on an analysis of past or previous games to provide a recommendation to help the player to overcome or avoid the common mistakes or errors in the game on action and configured to provide recommendations to enhance skill and performance of the player in claim 50 and 66, and configured to contextually determine and identify noise from useful information in claim 58;
Generic placeholder “gaming engine” coupled with functional language of: is configured to perform post-noise filtering and error correction in motion data received from the inertial measurement sensors to recreate motion in a three-dimensional (3D) visual space using a plurality of data points measured with the inertial measurement sensors and configured to derive angular motion using the quaternions and the plurality of rotational parameters in claim 36 and 58, and configured to receive motion data from accelerometer, gyroscope and magnetometer modules and  configured to enable post-noise filtering and error correction in a measured data in claim 38;
Generic placeholder “microphone module” coupled with functional language of: is configured to transmit audio information related to an impact of the bat with other player accessories to identify an accurate impact of the bat with the ball and assist in triangulating an exact impact time during a swing of the bat and configured to distinguish an actual action played with the bat and an unwanted action of the bat and the player in claim 36 and 58;
Generic placeholder “remote server” coupled with functional language of: is configured to receive the synchronized output data from the plurality of sensors to generate a visual simulation of the player and the actions of the player captured by the monitoring device in near real time, without using any video recording equipment and configured to provide a simulation of the physical motion captured through the monitoring device in the plurality of end point computing devices in claim 36;
Generic placeholder “filtering and signal processing module” coupled with functional language of: is configured to filter unwanted noise signals received from the plurality of sensors in the monitoring device in claim 36, and configured to automatically identify noise from information and configured to contextually determine and identify noise from useful information and pattern in claim 54 and 64;
Generic placeholder “gateway device” coupled with functional language of: is configured to enable the plurality of end-point computing devices, to interface with the remote server, and configured to communicate with the remote server and the plurality of end-point computing devices through a plurality of communication protocols in claim 47;
Generic placeholder “end-point computing devices” coupled with functional language of: is configured to communicate with the remote server, and configured to analyze the stored past data of physical actions, poses and a motion of the player and quantitatively analyze the physical actions, by comparing the preset or observed data from the same player or a plurality of other players in claim 51 and 67, and configured to access the remote server to access any data stored in the remote server in claim 61;
Generic placeholder “user interface” coupled with functional language of: is configured to display a plurality of information of the player and the game in claim 52 and 68;
Generic placeholder “impact sensor module” coupled with functional language of: is configured to detect and determine an impact of a ball on a bat, and wherein the impact sensor module is configured to determine a position of a plurality of sensors that is attached to the bat, the ball and a player in claim 53 an 69;
Generic placeholder “machine learning module” coupled with functional language of: is configured to identify patterns from observed data and provide contextual suggestions on the plurality of end-point computing devices in claim 57 and 70;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 USC 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 57 is improperly dependent on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, Examiner has treated claim 57 as dependent from claim 36, but requests Applicant to correct the improper dependency in the next reply.
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 36-70 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “monitoring device”, “analytics module”, “database”, “artificial intelligence module”, “gaming engine”, “microphone module”, “remote server”, “filtering and signal processing module”, “end-point computing devices”, “user interface”, “impact sensor module” and “machine learning module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The functions associated with each of these generic placeholders is identified under 35 USC 112(f) above and define a result to be achieved.  However, the written description merely refers to these generic placeholders with no further detail defining the acts for performing each of said result-based functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claim(s) 36 and 58 recite(s) the limitation "a machine learning module".  This term renders the claim indefinite as it does not have a plain and ordinary meaning in the art, nor is it further defined by any meaningful terms in the claim itself.  Machine learning is a generic term related to a method of data analysis that automates analytical model building.  Moreover, the term module is a nonce term which has no corresponding structure.  However, claim 36 does not further define this generic placeholder by any function to be performed or corresponding structure.  Therefore, the metes and bounds of the claimed invention are not sufficiently defined.
Additionally, claims 36 and 58 recite “the artificial intelligence module is configured to contextually determine and identify noise from useful information”.  However, dependent claims 54 and 64 also states “wherein the noise filtering and signal processing module is configured to contextually determine and identify noise from useful information and pattern”.  Thus, both the artificial intelligence module and the noise filtering and signal processing module are defined by the function of being configured to contextually determine and identify noise from useful information.  Thus, it is unclear whether these modules are referring to the same module or separate modules based on the similarity in functionality.  Therefore, claim 54 and 64 are indefinite.
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As provided under 35 USC 112(f) above, the limitations of “monitoring device”, “analytics module”, “database”, “artificial intelligence module”, “gaming engine”, “microphone module”, “remote server”, “filtering and signal processing module”, “gateway device”, “end-point computing devices”, “user interface”, “impact sensor module” and “machine learning module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The functions associated with each of these generic placeholders is identified under 35 USC 112(f) above.  However, the written description merely refers to these generic placeholders with no further detail defining sufficient corresponding acts to achieve the stated results.  The algorithm or steps/procedure for performing each of these computer functions are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform each of these functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002).   However, the written description of the present application merely restates the functions claimed with no further explanation of any finite sequence of steps for achieving the stated results.  Therefore, the written description requirement is not met.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715